730 N.W.2d 245 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Terry Loyd GANSKE, Defendant-Appellant.
Docket No. 131970. COA No. 264004.
Supreme Court of Michigan.
May 2, 2007.
On order of the Court, the application for leave to appeal the June 9, 2006 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals. That court shall treat the defendant's brief on appeal as having been timely filed and shall reinstate the appeal. The defendant's attorney acknowledges that the defendant did not contribute to the delay in filing and admits his sole responsibility for the error. Accordingly, the defendant was deprived of his appeal of right as a result of constitutionally ineffective assistance of counsel. See Roe v. Flores-Ortega, 528 U.S. 470, 477, 120 S.Ct. 1029, 145 L.Ed.2d 985 (2000); Peguero v. United States, 526 U.S. 23, 28, 119 S.Ct. 961, 143 L.Ed.2d 18 (1999).
Costs are imposed against the attorney, only, in the amount of $250, to be paid to the Clerk of this Court.
We do not retain jurisdiction.